Citation Nr: 0820811	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as lower back pain.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for leg pain (not 
otherwise specified).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had a period of service in the Army National 
Guard from January 1978 to September 1979.  He then had a 
period of active duty service in the Army from September 1979 
to June 1980.  Subsequently he had a period of service in the 
Naval Reserves from June 1980 to January 1984.  Finally he 
had service in the Army National Guard from December 2001 to 
May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons outlined below, the appeal for service 
connection for a low back disorder and PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


FINDING OF FACT

The appellant's leg pain has not been attributed to a 
diagnosed disability.


CONCLUSION OF LAW

The appellant does not have a leg disability due to disease 
or injury which was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the September 2005 rating 
decision in question.  The record, however, shows that any 
prejudice that failure caused was cured by the fact that VA 
notified the appellant in May 2005, and March 2006 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The correspondence informed the claimant of the need to 
submit all pertinent evidence in his possession and the claim 
was were adjudicated.  Correspondence of record provided 
adequate notice of how effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and provided an opportunity 
to present pertinent evidence in light of the notice 
provided.  Because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Background

The appellant contends that he has leg pain which is related 
to service. The appellant asserts that the leg pain began in 
January 2004.  The service medical records showed that 
appellant was seen in January 2004 for left buttock pain 
which was determined to be caused by his degenerative disc 
disease of the lumbar spine. There was no indication of any 
specific trauma or injury to the legs. No leg disorder was 
diagnosed.

At a March 2005 VA joint examination the examiner noted 
appellant began complaining about multiple joint pains which 
began in 2004-2005.  It was noted that he underwent 
arthroscopic knee surgery in 1992, prior to his National 
Guard service.  No leg disorder was diagnosed.

Social Security Administration Determination records received 
April 2006 contain a December 2004 examination noting 
appellant alleged disability as of May 2004 due to back 
injury and skin condition.  It was noted that in service he 
complained of left buttock pain.  X-rays determined this to 
be caused by multilevel degenerative changes, and disc 
disease.  No leg disorder was diagnosed.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Despite the appellant's contentions connecting his leg pain 
to service, the fact remains that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted. Sanchez-Benitez, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001). Therefore, 
service connection is not warranted for leg pain because it 
is not considered a disability. As such, because the record 
does not contain a medical opinion that attributes currently 
diagnosed disability underlying the pain to an injury or 
event in service, the Board finds that service connection is 
not warranted for pain.

The appellant nevertheless contends that he has a leg pain 
disorder which originated during his period of active 
military service. However, while the appellant is competent 
as a layperson to describe the symptoms he experiences, he is 
not competent to provide a medical opinion as to their cause 
or etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1)). Consequently, the appellant's own 
assertions as to the etiology of his pain have no probative 
value.


ORDER

Service connection for leg pain is denied.


REMAND

a.  Service Connection for PTSD

The appellant contends that as a result of an assault during 
his first period of military service he now suffers from 
PTSD. The evidence of record shows that he is currently 
diagnosed with PTSD.

The Board notes initially that the National Guard personnel 
records reveal that the appellant served a period of active 
duty in the US Army from September 1979 to June 1980. He 
served an additional period of active duty from January 2001 
to May 2004. There are no service personnel or medical 
records from the first period of service available for 
review.  Therefore further development is required. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008).

In an April 1988 letter from Walter R. Gorski, MA, Director, 
Police Psychological Services, he noted reading a disposition 
from the claimant about the hunting incident in 1977 in which 
he was involved. The claimant was seen to determine if he 
suffered from post shooting trauma, which in Mr. Gorski's 
opinion was part of PTSD.  The appellant reported with 
considerable emotion about the accidental discharge of his 
weapon describing nightmares, day dreams, and flashbacks of 
the incident. He was considered to have chronic PTSD.

In an August 2004 letter from Genevieve Kelley, M.D., of the 
Littleton Regional Hospital, she opined that the appellant 
suffers from PTSD from a hunting accident.  Doing target 
practice in the Guards caused an increase in symptoms. 

At a February 2005 VA PTSD examination it was noted that the 
appellant had been diagnosed with depression and PTSD.  He 
quit school in the tenth grade due to sequelae of a hunting 
accident.  He apparently went hunting with his friends and 
tripped; his gun went off shooting two of his cousins in the 
legs. Subsequently he was traumatized by his generally poor 
treatment in his community after the accident. He 
subsequently enlisted in the Army in the late 1970s. While in 
service, he had gone to a bar and 3 guys "jumped him."  He 
was held at gun point and managed to escape while being shot 
at.  He thought he was going to die. He reported that the men 
were arrested. During 2002 to 2004, he went to Fort Dix and 
began suffering flashbacks from both his shooting incidents. 
He began drinking heavily in the late 1970s to early 1980s 
and would frequently blackout on weekends.  He received 3 
DWIs.  He was arrested and spent 7 days in jail. He allegedly 
had been defending himself against 5 men.   

The examiner opined that the appellant meets signs and 
symptoms consistent with post-traumatic stress disorder as 
outlined in DSM-IV TR, as a result of being assaulted at 
gunpoint while in Massachusetts; as well as the traumatic 
hunting experience during adolescence. 

In a December 2004 Social Security psychological examination 
he reported that dealing with weapons in the National Guard 
exacerbated his previous PTSD. In addition, he hurt his back 
on active duty. He felt that officers thought he was 
malingering and this caused him to have even worse symptoms. 
He reported that his first mental health symptoms occurred 
when he was 17 years old during a hunting accident where he 
dropped a gun and accidentally shot a couple of his cousins. 
Afterwards he began drinking heavily to cope with symptoms of 
PTSD.  When he was 19 years old he was at a bar when a group 
of individuals took him hostage and forced him to a deserted 
spot. He eventually broke free but was shot at while 
escaping.  He received some psychiatric treatment at that 
time. Later he joined the National Guard after "9/11."  His 
symptoms returned strongly in January 2004 when he injured 
his back and was medically discharged.  The examiner noted a 
strong family history of bipolar disorder and alcoholism.  
The examiner noted that the claimant was preoccupied with his 
symptoms of PTSD and his perceived injustice at losing a 
lawsuit about the gun accident. 

The Board observes that the claimant alleges that he has PTSD 
as a result of his being the victim of a personal assault 
while on active duty, as well as aggravation of his pre-
existing PTSD by dealing with weapons in the National Guard. 
He has not been informed that evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the claimant's service he 
was actually exposed to the specific stressor which he has 
claimed. To this end, VA has a duty to provide a summary of 
his stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, appellant should be asked to provide a 
more detailed statement of his claimed stressor.  That 
statement, as well as any other stressor statements 
previously offered, should be discussed in a report to be 
forwarded to the JSRRC.


b.  Service Connection for a low back disorder

The appellant contends that he suffers from a low back 
disorder as a result of his period of active service from 
January to May 2004.  The evidence of record shows that he is 
currently diagnosed with degenerative disc disease of the 
lumbar spine.

An August 2004 letter from Genevieve Kelley, M.D., of the 
Littleton Regional Hospital wrote:

It is my medical opinion that the 
physical activities [the appellant] 
performed while active duty in the Guards 
from 2002-2004, caused an exacerbation of 
his back pain and worsening of the 
underlying back problems.

He initially injured his back at the age 
of 31 while truck driving.  The injury 
resulted in herniated discs and 
subsequent back surgery.  He felt well 
until 1996 when he herniated L5-S1 and 
had another back surgery.  He continued 
to do well in spite of some low grade 
chronic pain until he had to do intense 
training for the Guards.  This consisted 
of carrying rucksacks, running, marching, 
etc.  He re-injured his back while on 
active duty and was medically discharged 
for the same. Now his back problems are 
severe enough to prevent full time 
employment.  

At a March 2005 VA joint examination the examiner noted 
appellant began complaining about multiple joint pains which 
began in 2004-2005.  It was noted that he underwent back 
surgery in 1991 and 1996, prior to his National Guard 
service. He was recently discharged from the Guard due to his 
medical problems.  The diagnosis was cervical spine 
degenerative joint disease, C6-C7; degenerative joint disease 
multiple protrusions lower spine. The examiner opined that, 
"It is as likely as not that the patient's lumbar condition 
was worsened while in the military; however, the source of 
the cervical pain is unclear.  

The Board notes initially that there are no personnel or 
medical records available for the appellant prior to November 
2001.  The National Guard personnel records reveal that the 
appellant served in the Army National Guard from January 1978 
to September 1979; in the Naval Reserves from June 1980 to 
January 1984; and, in the Army National Guard from December 
2001 to May 2004.  His only periods of active duty were in 
the Army from September 1979 to June 1980, and the National 
Guard from January to May 2004.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Copies of all outstanding records of 
treatment received by the appellant for 
the disabilities at issue from VA and 
non-VA medical providers should be 
obtained. In particular, medical records 
associated with low back surgery 
procedures in 1991 and 1996 should be 
requested.

2.  Furnish the appellant a notice letter 
in accordance with 38 C.F.R. § 
3.304(f)(3).  In that letter the 
appellant is to be specifically notified 
that this regulation provides that:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the appellant's service 
records may corroborate the appellant's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  

Evidence of behavior changes following 
the claimed assault is one type of 
relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the appellant's 
service records or evidence of behavior 
changes may constitute credible 
supporting 
evidence of the stressor and allowing him 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.
 
3.  The RO should attempt to obtain 
additional information from the appellant 
concerning the specific circumstances of 
his alleged inservice stressors, to 
include his going to a bar in the late 
1970s; being jumped by three guys who 
held him hostage at gun point and forced 
to a deserted spot; and, eventually 
breaking free and being shot at while 
escaping.  In his February 2005 VA PTSD 
examination, he reported that the 3 men 
were arrested. The appellant should be 
requested to identify the period of 
ACDUTRA or INACDUTRA during which the 
alleged incident occurred.

This additional information should 
include, as best as he possibly can 
provide, specific dates and locations, 
names, and his relationship to any person 
or persons who purportedly were involved.

4. The RO should contact the National 
Personnel Records Center as well as the 
National Guard Bureau, to obtain copies 
any and all military personnel and 
medical records prepared during his 
various periods of service to include the 
Army National Guard from January 1978 to 
September 1979, and from January 2004 to 
May 2004; active duty service in the Army 
from September 1979 to June 1980; and, 
Naval Reserves from June 1980 to January 
1984. In particular, the records prepared 
during his period of service from 
September 1979 to June 1980 are required.  

Should the appellant provide specific 
dates regarding the personal assault he 
sustained in the late 1970s, a detailed 
accounting of appellant's tours of active 
duty training (ACDUTRA) and inactive duty 
training (INACDUTRA).  A mere compilation 
of reserve or Army National Guard (ANG) 
points earned each year will not comply 
with this remand instruction.  An actual 
accounting of the specific dates for 
which appellant was ordered to and served 
ACDUTRA and INADUCTRA tours, including 
copies of any special orders extant to 
that effect, is what the Board seeks.

If no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file.

5.  The question of whether the stressor 
claimed by the appellant, the reported 
assault in the 1970s, has been verified 
should be adjudicated.

6.  The appellant should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner must be informed 
of any stressor which has been verified. 
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
PTSD was incurred during any term of 
active service, to include that performed 
between September 1979 to June 1980, or 
January to May 2004. 

In the alternative an opinion should be 
provided as to whether the veteran has 
developed PTSD due to the preservice 
shooting incident, and if so, whether 
there a permanent increase in severity of 
this condition, beyond natural progress, 
as a consequence of the January to May 
2004 period of service. A complete 
rationale for any opinion should be 
provided.

A diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

7.  The appellant should be scheduled for 
a VA orthopedic examination to ascertain 
the nature and etiology of any current 
low back disability. All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folders and a copy of this remand 
must be made available to the physician 
for review. The physician must opine 
whether it is at least as likely as not 
that a low back disorder is related to 
service or any event that occurred 
therein, to include his period of active 
service from January to May 2004. An 
opinion also should be provided to 
address the question of whether the 
preexisting low back condition underwent 
a permanent increase in severity, beyond 
natural progression, during the January 
to May 2004 period of service.

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  The examiner is 
to specifically comment on Dr. Kelley's 
opinion, and the opinion of the March 
2005 VA examiner, be it in agreement or 
disagreement.  Any opinion should be 
fully explained and the rationale 
provided.

8.  The appellant is hereby notified that 
it is his responsibility to report for 
any ordered VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that appellant does not report for 
any scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

10.  Thereafter, and following any other 
indicated development, the RO must 
prepare new rating decisions and 
readjudicate the appealed issues.  If the 
appeal is denied, the appellant and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, to include 38 C.F.R. § 
3.304(f)(3), and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


